Citation Nr: 1629398	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  08-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for degenerative disk disease of the lumbar spine. 

2.  Entitlement to a total disability evaluation based in individual unemployability due to service-connected disabilities (TDIU) prior to January 3, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1970 to March 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal was most recently before the Board in September 2015, when it was remanded for further development.  It has now been returned to the Board for further appellate review.

In a March 2016 properly executed VA Form 21-22, the Veteran appointed The American Legion as his representative.  Accordingly, The American Legion has a general power of attorney related to the Veteran's claims before VA.  The Veteran has not revoked The American Legion's general power of attorney, but, in a May 2016 memorandum, a representative from The American Legion indicated that the organization refused to act as the Veteran's representative in this matter.  In a subsequent May 2016 letter, the Board inquired if the Veteran wished to appoint a new representative - as he has not appointed a new representative, and The American Legion has not made an appropriate motion under 38 C.F.R. § 20.608, the Board continues to recognize this organization as representative.

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) as well as the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The issue of entitlement to an evaluation in excess of 50 percent for degenerative disk disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in January 2016 and May 2016  written statements, the Veteran requested withdrawal of the appeal of the issue of entitlement to TDIU prior to January 3, 2012.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to TDIU prior to January 3, 2012 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  

In a September 2015 Board decision, entitlement to TDIU was granted for the period from January 3, 2012, forward.  The issue of entitlement to TDIU prior to January 3, 2012 was remanded for further development.  In January 2016, the Veteran was sent a supplemental statement of the case (SSOC), in which  entitlement to TDIU prior to January 3, 2012 was denied.  In a written statement received in January 2016, the Veteran stated that in response to the January 2016 SSOC, he requested that his appeal be withdrawn and that he no longer wished to pursue this issue.  In a written statement received in June 2016, the Veteran stated that "I have recently been awarded 100% Service Connected Disability, and I no longer want to pursue this appeal.  Please withdraw this appeal and close this claim."  The Veteran's withdrawal was effective immediately upon receipt by VA.  See 38 C.F.R. § 20.204(b)(3).

As the Veteran has withdrawn the appeals of those issues in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to TDIU prior to January 3, 2012 is dismissed.


REMAND

As directed in the Board's September 2015 remand, the Board remanded the Veteran's claim for an increased evaluation in excess of 50 percent for degenerative disk disease of the lumbar spine for further development, including a new VA examination, which was conducted in October 2015.  The remand directed the RO to readjudicate the Veteran's claim and issue a supplemental statement of the case (SSOC) following compliance with the Board's remand directives.  Although the examination report was associated with the record, the RO did not subsequently readjudicate the Veteran's claim.  A January 2016 SSOC only readjudicated the issue of an entitlement to TDIU prior to January 3, 2012.  Therefore, a remand is necessary so that the originating agency can consider this evidence and prepare an SSOC.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim for an evaluation in excess of 50 percent for degenerative disk disease of the lumbar spine with consideration of all of the evidence added to the record since the July 2014 SSOC, to include the October 2015 VA back examination report.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


